DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to crosslinked polyimidazolium polymers, in the reply filed on February 9, 2021 is acknowledged.
Claims 1, 2, 6, 7, 10, 11, 14, 17, 19, 43, 120, and 126 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2021.

Claim Objections
Claims 63, 64, 72, and 97 are objected to because of the following informalities because:
Claim 63 should be amended to recite “A crosslinked polymer comprising repeating units of the following 
Claim 63 should be amended to recite “at least one of R1, R2 R4 and R5 is or
Claim 63 should be amended to recite “at least one of R1 and R2 R4 and R5 is an
Claim 64 should be amended to recite “the crosslinked polymer comprises”;’
Claim 72 should be amended to recite “at least one of R1 and R2 is4 and R6 is
Claim 97 should be amended to recite “A crosslinked polymer comprising repeating units of the following Formulas (I-A), (IV-B), (IV-C), and (IV-D):”; and
Claim 97 should be amended to recite “r+s+t+u = 100 mole percent”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63, 64, 68, - 69, 72 – 73, 76, 80, and 97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claims 63 and 64 sets forth R1, R-2, R-4, and R5 are each independently selected from a list of species, wherein one of the possible species is “absent”.  The claims goes on to set forth that, when one of R1 and R2 is absent, the imidazolyl group comprising the absent R1 and R2 group is neutral. It is unclear how a chemical group “comprises” a moiety which is absent.  For the purposes of further examination, Formulas (I) and (I-A) will be interpreted as setting forth (R1)x, (R2)x, (R4)x, and (R5)x wherein x is 0 or 1; and when x is equal to zero, the corresponding imidazolyl group is neutral.
Claims 63 and 64 set forth R1, R-2, R-4, and R5 may be a crosslinking moiety, wherein the crosslinking moiety crosslinks a first repeating unit and a second repeating unit of Formula (1).  The claims goes on to further characterize the first and second repeating units.  However, it is unclear from the claims if such units are required to be present, as R1, R-2, R-4, and R5 may correspond to species other than a crosslinking moiety.  If such units are not necessarily present, it would appear that there is an essential element missing from the 
It is unclear to which units all of the provisos set forth after the phrase “provided that” in Claims 63 and 64 are referring (i.e. “at least one of R1, R2, R4, and R5”, “at least one of R1 and R2”, etc.).  For example, it is unclear if “at least one of R1, R2, R4, and R5” is referring to the R1, R2, R4, and R5 moieties in each and all of the repeating units of Formula (I); the R1, R2, R4, and R5 moieties in at least one repeating unit of Formula (I); the R1, R2, R4, and R5 moieties in the first repeating unit of Formula (I); or the R1, R2, R4, and R5 moieties in the second repeating unit of Formula (I).  For the purposes of further examination, all of the aforementioned provisos 5 will be interpreted as referring to the R1, R2, R4, and R5 moieties in each and all of the repeating units of Formula (I), i.e. the claim will be interpreted as setting forth “at least one of R1, R2, R4, and R5 in Formula (I) (or (I-A))  is a crosslinking moiety or bond”, “at least one of R1 and R2 in Formula(I) (or (I-A)) is an alkyl, perfluoroalkyl,” etc.
It is unclear which unit(s) comprising the at least one of R1, R2, R4, and R5 are being referred to in Claims 68 and 69.  For the purposes of further 1, R2, R4, and R5 in each unit of Formula (1) is a crosslinking moiety or a bond configured to connect a crosslinking moiety.
Claim 72 sets forth R1, R-2, R-4, and R5 are each independently selected from a list of species, wherein one of the possible species is “absent”.  Again, it is unclear how a chemical group may correspond to absence.  It is also unclear to which units comprising the recited at least one of R1, R2, R4, and R5 the claim is referring. For the purposes of further examination, Claim 72 will be interpreted as setting forth (R1)x, (R2)x, (R4)x, and (R5)x wherein x is 0 or 1; and R1, R-2, R-4, and R5 are each independently selected from a bond, methyl, trifluoromethyl, and a crosslinking moiety.
It is unclear which unit(s) comprising “R3 and R6”, “R15 and R16”, and “R7, R10, R11, and R14” are being referred to in Claims 73, 76, and 70.  For the purposes of further examination, the claims are interpreted as setting forth “R3 and R6”, “R15 and R16”, and “R7, R10, R11, and R14” in each unit of Formula (1) is a crosslinking moiety or a bond configured to connect a crosslinking moiety.
Claims 97 sets forth R1b, R-2b, R-4b, and R5b are each independently selected from a list of species, wherein one of the possible species is “absent”.  The claims goes one to set forth when one of these moieties is absent, the imidazolyl group comprising the absent moiety is neutral. It is unclear how a chemical 1b)x, (R2b)x, (R4b)x, and (R5b)x wherein x is 0 or 1; and when x is equal to zero, the corresponding imidazolyl group is neutral.
It is noted that Claim 97 sets forth a crosslinked polymer comprising repeating units of Formulas (IV-A), (IV-B), (IV-C), and (IV-D).  However, none of the recited formulas appear to require the presence of the crosslinking moiety and bond which is connected to a crosslinking moiety, which together would provide the crosslinked polymer.  It then appears an essential element is missing from the claims.  For the purposes of further examination, Claim 97 will be interpreted as further requiring at least one of R1a, R2a, R4a, R5a, R1b, R2b, R4b, R5b, R1c, R2c, R4c, and R5c corresponds to a crosslinking moiety and at least one of R1a, R2a, R4a, R5a, R1b, R2b, R4b, R5b, R1c, R2c, R4c, and R5c corresponds to a bond which is connected to the crosslinking moiety.

	
Allowable Subject Matter
Claims 63, 64, 68, - 69, 72 – 73, 76, 80, and 97 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
the prior art does not teach or suggest a crosslinked polymer comprising repeating units of Formula (I) as set forth in independent Claim 63 or repeating units of Formula (IV-A), (IV-B), (IV-C), or (IV-D) as set forth in independent Claim 97, when interpreted in the manner detailed in the corresponding rejections under 35 U.S.C. 112(b) above.  
US 2015/0073063 to Thomas et al. and US 2019/0382353 to Holdcroft et al. correspond to the closest prior art.  Both Thomas et al. and Holdcroft et al. teach polymers comprising repeating units which contain imidazolyl groups.  However, the structure of the polymers disclosed by Thomas et al. and Holdcroft et al. differ from those of the instant claims in that the imidazolyl group groups are not linked by a crosslinking group in at least one repeating unit and by a bond which is connected to the crosslinking group in at least one other repeating unit.  Thomas et al. also does not teach the imidazolyl groups in each unit are further attached to at least two aryl groups.  The remaining art of record provides no teaching or suggestion which would lead a person of ordinary skill in the art to modify the polymeric structures disclosed in either reference to provide the instantly claimed crosslinked polymers.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/Primary Examiner, Art Unit 1768